—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 15, 1992, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in allowing testimony about a previous confrontation between the defendant and his friends and the victims. The People’s application to admit the testimony was not untimely and the probative value of the testimony outweighed any prejudicial effect (see, People v Ventimiglia, 52 NY2d 350). Al*816though it would have been better practice to caution the jury on the limited purpose for which the evidence was admitted, both at the time it was introduced and again during the charge, the defendant did not request a limiting instruction when the testimony was admitted, and the court adequately instructed the jury as to its limited purpose in the charge (see, People v Williams, 50 NY2d 996).
The defendant’s sentence was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.